Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3-6 and 9-10 have been cancelled; Claims 1-2 and 7-8 have been amended; Claims 7-8 are withdrawn as non-elected claims; Claims 1-2 remain for examination, wherein claims 1-2 are independent claims. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.

Previous Rejections/Objections
Previous objection of claim 2 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022.
Previous rejection of claims 1-2 under 35 U.S.C. 102 (a)(1) as being anticipated by Kanamori keiji (WO 2012/105144 A1, with online-translation, corresponding to JP 2012177186 A, filed in IDS dated 4/7/2020, thereafter WO’144) alone or evidenced by Fuji et al (TW 1414611 B, with on-line English translation, listed in IDS 6/18/2021 thereafter TW’611) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022.
Previous rejection of claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over WO’144 alone or evidenced by TW’611 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022.
Previous rejection of claims 1-3 and 6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/644,861 (US-PG-pub 2021/0238720 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022 and the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.
Previous rejection of claims 1-3 and 6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/644,645 (US-PG-pub 2021/0062316 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022 and the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.
Previous rejection of claims 1-3 and 6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/644,639 (US-PG-pub 2021/0062302 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022 and the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.
Previous rejection of claims 1-3 and 6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619,037 (US-PG-pub 2021/0340646 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022 and the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.
Previous rejection of claims 1-3 and 6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619,048 (US-PG-pub 2021/0363616 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022 and the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.
Previous rejection of claims 1-3 and 6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619,031 (US-PG-pub 2021/0363622 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022 and the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.
Previous rejection of claims 1-3 and 6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619024 (US-PG-pub 2020/0091483 A1, listed in IDS filed on 4/7/2020) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/25/2022 and the Applicant’s “Terminal Disclaimers” filed on 4/25/2022. Which has been approved on 4/25/2022.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujii et al (JP 2008261008 A, with on-line translation, thereafter JP’008).
Regarding claims 1 and 2, JP’008 teaches an aluminum alloy sheet for a battery lid which enables a battery case lid to be press-formed integrally with a thin explosion preventive part without employing an annealing step in the production of the battery case lid using the aluminum alloy sheet as raw material (Abstract, Examples, and claims of JP’008), which reads on the Al alloy sheet for battery lid use for forming an integrated explosion-proof valve application as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #3 in table 1 of JP’008 and those disclosed in the instant claims 1-2 are listed in the following table. All of the alloy composition disclosed by Example #3 in table 1 of JP’008 are within the claimed ranges as recited in the instant claims. The calculated Fe/Mn for Example #3 in table 1 of JP’008 is also within the claimed Fe/Mn ratio range. JP’008 provides manufacturing conditions and properties of the steel sheet after cold rolling with grain size within the claimed grain size ranges (table 2-4 of JP’008). Regarding the claimed IACS (conductivity) (cl.2), elongation after 90% reduction (cl.1-2), and value of TS95-TS90 (cl.1-2) are recognized as material properties fully depend on the alloy composition and microstructures. Since JP’008 teaches the same Al based alloy with same grain size, manufactured by the same cold rolling and recrystallization annealing for the same Al-sheet battery application (table 3 of JP’008), the claimed properties, for examples: TS, Elongation, IACS (conductivity) (cl.2), elongation after 90% reduction (cl.1), and value of TS95-TS90, would be exist in the Al-alloy sheet of JP’008. MPEP 2112 III&IV. This position is further evidenced by JP’008. JP’008 teaches not only teaches all the process including hot-rolling, cold rolling, and annealing, but also specify the cold rolling rate greater than 40% (par.[0022] of JP’008).

Element
From instant Claims 1-2 (mass%) 
Example #3 in table 1 of JP’008 (mass%)
within range
(mass%)
Fe
1.05-1.50
1.30
1.30
Mn
0.15-0.70
0.45
0.45
Ti
0.002-0.15 (cl.1);
0.002-0.08 (cl.2)
0.04
0.04
B
Less than 0.05
Trace amount
Trace amount
Al
Balance + impurities
Balance + impurities
Balance+ impurities
Fe/Mn
2.44-7.0
2.89
2.89
Impurities
Si: less than 0.4;
Cu: less than 0.03;
Mg: less than 0.05;
V: less than 0.03
Si: 0.07;
Cu: 0.02;
Mg: 0.02;

Si: 0.07;
Cu: 0.02;
Mg: 0.02;

properties
From instant claims 1-2
From Examples in table 2-4 of JP’008

TS (MPa)
95 or more (cl.1)
--
110
EL (%)
40 or more (cl.1-2)
40 or more (cold rolling rate—par.[0022] of JP’008))
40 or more
IACS (%)
53.0 (cl.2)
--
Inherently exist
TS95-TS90 (MPa)
Less than -4 (cl.1-2)
--
Inherently exist
EL after 90% reduction (%)
5 or more
--
Inherently exist
Grain size (m)
15-25
25 or less (abstract and claims)
Examples: 15-17
15-17



Response to Arguments
Applicant’s arguments to the art rejection to claims 1-2 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734